COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judges Benton and Coleman


LISA L. CONAWAY
                                                MEMORANDUM OPINION *
v.   Record No. 1420-98-1                           PER CURIAM
                                                 NOVEMBER 24, 1998
KENTUCKY FRIED CHICKEN AND
 AMERICAN CASUALTY COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Robert E. Walsh; Rutter & Montagna, on
           brief), for appellant.
           (William C. Walker; Donna White Kearney;
           Taylor & Walker, P.C., on brief), for
           appellees.



     Lisa L. Conaway contends that the Workers' Compensation

Commission ("commission") erred in finding that she failed to

prove she sustained an injury by accident arising out of and in

the course of her employment on March 13, 1997.     Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "In

order to carry [the] burden of proving an 'injury by accident,' a

claimant must prove that the cause of [the] injury was an

identifiable incident or sudden precipitating event and that it
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
resulted in an obvious sudden mechanical or structural change in

the body."    Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).   Unless we can say as a matter of law that Conaway's

evidence sustained her burden of proof, the commission's findings

are binding and conclusive upon us.     See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     The commission ruled that Conaway failed to prove that an

identifiable incident or precipitating event caused her neck and

back injuries.   As the basis for its decision, the commission

made the following findings:
               Based upon all the evidence, the Deputy
          Commissioner concluded that Conaway had
          failed to prove a compensable injury by
          accident. We agree, and find no basis on
          which to reverse the credibility
          determination of the Deputy Commissioner.
          Although Conaway's Hearing testimony and the
          history recorded by Dr. [Lawrence] Morales
          would support a finding of a specific
          incident, that evidence is undermined by
          Conaway's more contemporaneous statements.
          In the recorded statement given two weeks
          after the alleged accident, Conaway failed to
          describe an identifiable incident which
          caused her injury, and confirmed that she did
          not begin to feel pain until after she had
          moved the 15 cases of chicken. She denied
          that there was a specific incident, and
          stated that her pain had a gradual onset.
          Dr. [Cathy H.] Traugh, the initial treating
          physician, failed to record the history of a
          specific incident. The first mention of a
          specific incident came after Conaway had been
          advised by the employer's representative that
          a gradually incurred injury might not be
          compensable.


     As fact finder, the commission was entitled to reject

Conaway's hearing testimony that a specific incident occurred.


                                - 2 -
It is well settled that credibility determinations are within the

fact finder's exclusive purview.    See Goodyear Tire & Rubber Co.

v. Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437 (1987).    In

this instance, the issue of whether Conaway sustained an injury

due to a specific identifiable incident occurring at work on

March 13, 1997 was entirely dependent upon her credibility.    The

commission, in considering her testimony, the medical reports,

and her March 27, 1997 recorded statement, found Conaway's

evidence to be insufficient to establish her claim.    In light of

the lack of any history of a specific incident in the recorded

statement or in Dr. Traugh's initial medical reports, we cannot

say, as a matter of law, that Conaway's evidence sustained her

burden of proof.
     Conaway argues that the commission's decision does not

comport with this Court's holdings in Dollar General Store v.

Cridlin, 22 Va. App. 171, 468 S.E.2d 152 (1996), and R & R

Constr. Corp. v. Hill, 25 Va. App. 376, 488 S.E.2d 663 (1997).

We disagree.   In Cridlin, unlike this case, the commission found
that Cridlin's testimony was credible.     Cridlin, 22 Va. App. at

176-77, 468 S.E.2d at 154-55.   Furthermore, in Hill, unlike this

case, there was no evidence that Hill's back injury occurred

gradually or over a period of time.     Hill, 25 Va. App. at 379,

488 S.E.2d at 665.

     Conaway also argues that the commission's decision does not

comport with its decisions in several other cases.    However, we




                                - 3 -
find that those cases either turned upon the issue of

credibility, as does this case, or are distinguishable from this

case on their facts.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                              - 4 -